       Case 5:18-cv-04008-DDC-GEB Document 39 Filed 03/26/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JAMIE HARPER and JESSICA OWENS, on
their own behalf and on behalf of all similarly
situated individuals,

                            Plaintiffs,

v.
                                                    CASE NO.: 5:18-CV-04008
JEFF ANDERSEN, in his official capacity as the
Secretary of the Kansas Department of Health and
Environment, and JON HAMDORF, in his
official capacity as the Director of the Kansas
Division of Health Care Finance,

                            Defendants.


                 SUGGESTIONS IN SUPPORT OF MOTION FOR FINAL
                   APPROVAL OF CLASS ACTION SETTLEMENT

        Plaintiffs and appointed Class Representatives Jamie Harper and Jessica Owens,

(“Plaintiffs” or “Class Representatives”) have moved this Court for an Order pursuant to Fed. R.

Civ. P. 23 that will: (1) finally certify a Settlement Class as provided for in the Settlement

Agreement and in this Court’s Preliminary Approval Order; (2) finally approve the terms of the

proposed Settlement Agreement as the final judgment in this action; (3) determine that the

Notice Plan was properly implemented by the parties in this action; (4) approve Class Counsel’s

attorney fees and costs as submitted by them in this action in the respective sums of $67,002.93

and $997.07, which sums are both stipulated in the Settlement Agreement and unopposed and

without objection by the Defendants or class members;            (5) approve payment of the

incentive/service awards for the Class Representative in the sum of $7500 each, which sums are

both stipulated in the Settlement Agreement and unopposed and without objection by the

Defendants or class members; and for such further relief as the Court deems just and proper.



4818-9689-4607
      Case 5:18-cv-04008-DDC-GEB Document 39 Filed 03/26/19 Page 2 of 7




I.      PRIOR FILINGS

        Plaintiffs incorporated herein by reference, prior significant filings in this case, including

specifically:

        A.      The Parties’ Joint Motion for Preliminary Approval of Settlement and
                Suggestions in Support Said Motion, Doc ## 28 and 29, and attachments
                thereto filed December 6, 2018, in which the parties provided the Court with the
                background of this litigation, the Hepatitis C epidemic, the “curative treatment” of
                direct-acting antiviral drugs, the standard of care to treat all persons with HCV
                with DAA drug therapy established by the American Association for the Study of
                Liver Diseases and the Infectious Disease Society of America, the need for the
                state of Kansas, through its Medicaid program, to provide funding and treatment
                for all HCV infected Medicaid enrollees irrespective of their fibrosis scores, and
                the settlement negotiated by the parties for the proposed settlement class;

        B.      This Court’s Order Preliminarily Approving Class Action Settlement, Doc. #
                31 filed December 21, 2017, in which this Court preliminarily approved the
                Settlement Agreement between the parties, preliminarily certified a Settlement
                Class; designated the plaintiffs herein as Class Representatives, designated
                plaintiff counsel as Class Counsel, and ordered notice to be given to the class in
                anticipation of the hearing on final approval of the Settlement Agreement,
                Settlement Class, and approval of attorney fees and expenses incentive/service
                awards for the Class representatives;

        C.      Defendants’ Notice of Completion, Doc # 33 filed February 6, 2018, in which
                Defendants certified that they had provided the Court ordered written notice by
                first class mail to Class Members through their various providers and that they
                had posted on the KDHE Website the Court ordered class settlement notice on
                January 23, 2019 at http://www.kdheks.gov/hcf/Medicaid/hep_c_settlement.htm .

        D.      Motion to Approve Attorney Fees and Service/Incentive Fee Awards, Doc #
                34 filed February 7, 2018, in which Class Counsel established their claimed
                entitlement to attorney fees totaling $67,002.93 and expenses totaling $997.07,
                and service fee awards for the class representatives in the sum of $7500 each;

        E.      Declaration of Jamie Harper Doc #35 filed February 7, 2019 establishing facts
                to support his claim for a service/incentive award of $7500;

        F.      Declaration of Jessica Owens Doc # 36 filed February 7, 2019 establishing facts
                to support his claim for a service/incentive award of $7500; and

        G.      Declaration of J. Stan Sexton Doc # 37 filed February 7, 2019 establishing facts
                to support Class Counsel’s claim for attorney fees totaling $67,002.93 and
                expenses totaling $997.07, and service fee awards for the class representatives in
                the sum of $7500 each.

                                                  2
      Case 5:18-cv-04008-DDC-GEB Document 39 Filed 03/26/19 Page 3 of 7




II.    THE SETTLEMENT

       A.      The Settlement Class

       Pursuant to Fed. R. Civ. P. 23(b)(2), the Parties seek final certification, for settlement

purposes only, of the following Settlement Class:

               All individuals who:

       were, are, or will be enrolled in the Kansas Medicaid Program on or after October
       31, 2016;

       require or are expected to require treatment for Hepatitis C with Mavyret® or
       other similar direct acting antiviral under the current guidelines adopted by the
       American Association for the Study of Liver Diseases and the Infectious Diseases
       Society of America; and

       did not meet the coverage criteria for HCV medication adopted by Defendants
       prior to the initial filing of this action, an exemplar for which is the Prior
       Authorization for Harvoni® attached as Exhibit A, except those Medicaid
       enrollees denied coverage based upon a history of illicit intravenous (IV)
       substance use within the 3 month period of their request for Mavyret® or other
       similar direct acting antiviral treatment for Hepatitis C.

       B.      Settlement Notice

       In accordance with the Settlement Agreement and this Court’s order, Defendants herein

have provided a Declaration of Completion, Doc. #33 that the requisite notice including

specifically first-class mail notice to members of the class, together with a website reference to

the settlement, both of which contain the precise language included by the Court in its order to be

given to class members.

       Similarly, with this filing, Class Counsel provide the court with a declaration from the

American Civil Liberties Union of Kansas’ webmaster, Esmie Tseng, dated March 19, 2019

attached as Exhibit B, which likewise establishes that that same requisite notice, together with

links to relevant settlement documents, has been maintained on the ACLU’s website since

December 27, 2018. See, https://www.aclukansas.org/en/notice-medicaid-hepc-patients.


                                                3
       Case 5:18-cv-04008-DDC-GEB Document 39 Filed 03/26/19 Page 4 of 7




         Thus, the parties have satisfied the provisions in the settlement agreement and the court

ordered that requisite notice be given to class members of the settlement and the final hearing for

approval of the settlement set by the Court.

         C.       Objections

         The deadline for class members and others to file objections expired on February 21,

2019. As of that date, neither Class Counsel nor Defendants’ Counsel have received copies of

any objections, nor does the Court file reflect the independent filing of any such objections.

Class counsel received two inquiries from persons who received notice from the State but whose

circumstance had changed such that they were not members of the settlement class itemized as

follows:


           1.     On February 1, 2019, class counsel J. Stan Sexton received a telephone inquiry
                  from a former Kansas resident and Medicaid enrollee1, asking for an explanation
                  of letters that he had received from the state of Kansas—the Class Notice. The
                  caller had been rejected for DAA drug therapy to treat his HCV by Kansas
                  Medicaid but subsequently qualified for treatment under Medicare and has since
                  moved to Colorado. Class counsel informed him the settlement was for Kansas
                  Medicaid enrollees who had not been treated for their HCV and that since he had
                  already received the treatment and was now a resident of Colorado, he was not a
                  class member.

           2.     On February 26, 2019, class counsel J. Stan Sexton received a telephone inquiry
                  another former Kansas resident and Medicaid enrollee, asking for an explanation
                  of letters that she had received from the state of Kansas—the Class Notice. The
                  caller had been rejected for DAA drug therapy to treat her HCV by Kansas
                  Medicaid but subsequently qualified for and obtained the treatment from
                  Medicare and has since moved to Oklahoma. Class counsel informed her the
                  settlement was for Kansas Medicaid enrollees who had not been treated for their
                  HCV and that since she had already received the treatment and was now a
                  resident of Oklahoma, she was not a class member. Nonetheless, Ms. Harris
                  indicated the she intended to communicate with the Court about the settlement.



1
 Class counsel has provided the identity of both callers to the Court in an email that forwards a proposed final order
approving the settlement.


                                                          4
       Case 5:18-cv-04008-DDC-GEB Document 39 Filed 03/26/19 Page 5 of 7




         Class counsel informed Defense counsel of these inquiries and responses as set out

above.

III.     STANDARD OF REVIEW OF SETTLEMENT

         Rule 23(e) of the Federal Rules of Civil Procedure governs settlements of class action

lawsuits. It provides that a “class may be settled, voluntarily dismissed, or compromised only

with the court’s approval.” Plaintiffs incorporate herein by reference the legal requirements for

the approval of this class settlement previously submitted to the court in Doc. # 29.

IV.      CONCLUSION

         For the reasons stated above and in the court filings incorporated by reference, Plaintiffs’

request that the Court order:

                (1)     final certification of the Settlement Class;

                (2)     final approval of the terms of the proposed Settlement Agreement;

                (3)     finding that the Notice Plan was properly implemented by the parties;

                (4)     approving payment of the fees and expenses of appointed Class Counsel in

         the respective sums of $67,002.93 and $997.07, which sums are both stipulated in the

         Settlement Agreement and unopposed and without objection by the Defendants or class

         members;

                (5)     approving payment of the incentive/service awards for the Class

         Representatives in the sum of $7500 each, which sums are both stipulated in the

         Settlement Agreement and unopposed and without objection by the Defendants or class

         members; and

                (6)     entering such further relief as the Court deems just and proper.




                                                   5
     Case 5:18-cv-04008-DDC-GEB Document 39 Filed 03/26/19 Page 6 of 7




March 26, 2019                           Respectfully submitted,


                                           s/ J. Stan Sexton
                                         J. Stan Sexton, # 9630
                                         Andrew D. Carpenter, #16765
                                         Russell J. Shankland, #78676
                                         Shook, Hardy & Bacon LLP
                                         2555 Grand Blvd.
                                         Kansas City, MO 64108
                                         jsexton@shb.com
                                         acarpenter@shb.com
                                         rshankland@shb.com
                                         dbdwerlkotte@shb.com
                                         Phone: 816-474-6550
                                         Fax: 816-421-5547

                                         Lauren Bonds, #27807
                                         American Civil Liberties Union of Kansas
                                         6701 W 64th St., Suite 210
                                         Overland Park, KS 66202
                                         Phone: (913) 490-4102
                                         Fax: (913) 490-4119
                                         lbonds@aclukansas.org

                                         Attorneys for Plaintiffs




                                     6
         Case 5:18-cv-04008-DDC-GEB Document 39 Filed 03/26/19 Page 7 of 7




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 26th day of March 2019, I electronically filed the above and

foregoing with the Clerk of the Court using the CM/ECF system, which sent electronic

notification of such filing to all those individuals currently electronically registered with the

Court.

                                                       s/ J. Stan Sexton
                                                      J. Stan Sexton




                                                 7
